Case 1:20-cv-05786-PKC-SJB Document 36 Filed 02/17/21 Page 1 of 2 PageID #: 298




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
 GOVERNMENT EMPLOYEES INSURANCE
 COMPANY, GEICO INDEMNITY COMPANY,
 GEICO GENERAL INSURANCE COMPANY
 and GEICO CASUALTY COMPANY,                                                Docket No.: 1:20-cv-05786-PKC-SJB

                                    Plaintiffs,

                     -against-

 BIG APPLE MED EQUIPMENT, INC., DAVID
 ABAYEV, ALEKSANDR MOSTOVOY, D.C.,
 SURESH PAULUS, D.O., ASHLEY KIAEI,
 D.C., PETER MARGULIES, D.C., and JOHN
 DOE DEFENDANTS 1-10,

                                     Defendants.
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

                                   NOTICE OF MOTION TO STAY AND ENJOIN

           PLEASE TAKE NOTICE that Plaintiffs Government Employees Insurance Company,

 GEICO Indemnity Company, GEICO General Insurance Company and GEICO Casualty

 Company (collectively, “GEICO” or “Plaintiffs”) respectfully move this Court for an Order,

 pursuant to Fed. R. Civ. P. 65 and the Court’s inherent power:

           (i)       staying all pending No-Fault insurance collection arbitrations that have been
                     commenced against GEICO by or on behalf of Defendant Big Apple Med
                     Equipment, Inc. (“Big Apple”) pending disposition of GEICO’s declaratory
                     judgment claim in this action;

           (ii)      enjoining Big Apple, and anyone acting on their behalf, from commencing any
                     further No-Fault insurance collection arbitration or litigation against GEICO
                     pending disposition of GEICO’s declaratory judgment claim in this action; and

           (iii)     such other and further relief as the Court deems just.

           PLEASE TAKE FURTHER NOTICE that any papers in opposition to this motion

 shall be served in accordance with Local Civil Rule 6.1(b).
Case 1:20-cv-05786-PKC-SJB Document 36 Filed 02/17/21 Page 2 of 2 PageID #: 299




 Dated: Uniondale, New York
        February 17, 2021
                                           Respectfully submitted,

                                           RIVKIN RADLER LLP


                                           By:   /s/ Michael Vanunu
                                              Barry I. Levy, Esq.
                                              Michael A. Sirignano, Esq.
                                              Michael Vanunu, Esq.
                                              Philip Nash, Esq.
                                           926 RXR Plaza
                                           Uniondale, New York 11556
                                           (516) 357-3000

                                    Counsel for Plaintiffs, Government Employees
                                    Insurance Company, GEICO Indemnity Company,
                                    GEICO General Insurance Company, and GEICO
                                    Casualty Company




                                       2
